Citation Nr: 1206752	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to service connection for type 2 diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and passive personality disorder with episodes of major depression, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1972 to June 1975 and the United States Navy from June 1976 to August 1978.  The Veteran died on May [redacted], 2004.  The Appellant is the Veteran's daughter.

At the time of the Veteran's death, the Veteran had claims for service connection for type 2 diabetes mellitus and an acquired psychiatric disorder pending on appeal.  That appeal was dismissed by the Board of Veterans' Appeals (Board) in an August 2004 decision.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths).

This case comes before the Board on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  An April 2005 rating decision denied service connection for the Veteran's cause of death, and an April 2010 rating decision denied service connection for type 2 diabetes mellitus and an acquired psychiatric disorder, both for accrued benefits purposes.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

There are several related claims at issue in the instant case: entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits for diabetes mellitus and acquired psychiatric disability.  Only the issue of service connection for the Veteran's cause of death is properly before the Board at this time.  

Service Connection for the Purpose of Accrued Benefits

In July 2004, the Appellant filed claims for service connection for type 2 diabetes mellitus and an acquired psychiatric condition, both for accrued benefits purposes.  The RO undertook no actions on these claims until April 9, 2010, when it issued a rating decision denying each of the Appellant's claims for accrued benefits.  In correspondence dated May 28, 2010, within the one-year period in which the Appellant could file a notice of disagreement (NOD), the RO informed the Appellant that she had "filed a notice of disagreement with the VA decision of April 9, 2010" and described to the Appellant the subsequent traditional appeal process that followed the filing of an NOD.  While a copy of the NOD is not presently associated with the claims folder, the Board concludes that would be highly unlikely for the RO to have issued the letter without receiving such correspondence expressing disagreement with the rating decision.  The Board has no reason to doubt that a notice of disagreement was received addressing the accrued benefits issues was not submitted and the RO has essentially acknowledged that such was received.  Accordingly, the Board concludes that a timely NOD was received.  

When a claimant files a NOD and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Pursuant to Manlincon, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued addressing the Veteran's disagreement with the denial of accrued benefits.

Service Connection for the Cause of Death

The Board finds that the claim for service connection for the Veteran's cause of death, which has been properly appealed to the Board, is inextricably intertwined with the claims for accrued benefits.  Adjudication of the issue of service connection for the Veteran's cause of death must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

The Veteran died on May [redacted], 2004, at which time he had not established service connection for any disabilities.  In January 2005, the Appellant filed a claim for service connection for the cause of the Veteran's death.  In April 2005, a rating decision denied the Appellant's claim for service connection for the Veteran's cause of death.  In February 2006, the Appellant's representative submitted a timely NOD as to this claim.  In September 2008, an SOC was issued as to the Veteran's claim for entitlement to service connection for the Veteran's cause of death.  Also in September 2008, the Appellant's representative submitted a Substantive Appeal as to this claim.  A Supplemental SOC was issued in April 2010.  The claim for service connection for the Veteran's cause of death was certified to the Board in March 2011, and it is now properly before the Board.

The duty to assist also includes obtaining a medical opinion when it is necessary to make a decision on the claim.  With regard to cause of death claims, the duty to assist requirement under 38 U.S.C.A. § 5103(a) requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(a) (West 2002); DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103(a)(2) (West 2002).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.   § 3.312 (2011).  For a service-connected disability to be the principal cause of death, it must, singly or jointly with some other condition, be the cause of the Veteran's death or be etiologically related to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

For a service-connected disability to be a contributory cause of death, the service-connected disability must contribute substantially or materially to the Veteran's death, combined to cause death, or aid or lend assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Even in the case when the primary cause of death is by its very nature so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, VA must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it is not generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The Veteran died in May 2004 at the age of 50.  The Veteran's death certificate listed his cause of death as pulmonary embolism due to alcohol withdrawal, which in turn was due to alcohol abuse.  Diabetes and hepatitis C were listed as other significant conditions contributing to death.  An autopsy was performed, and such findings were available prior to completion of the cause of death.  At the time of his death, the Veteran was not service-connected for any disabilities.  The Appellant has contended that the Veteran's death occurred as a result of an acquired psychiatric condition, or, alternatively, type 2 diabetes for which the Veteran was seeking service connection at the time of his death.  In the event that the RO grants service connection for an acquired psychiatric disability or type 2 diabetes for accrued benefits purposes, a medical opinion should be solicited as to the relationship between any of these service-connected conditions and the Veteran's cause of death.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with an SOC addressing the denial of accrued benefits.  The Appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R.          §§ 20.200, 20.202, 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Then, only in the event the RO/AMC grants service connection for the purpose of accrued benefits, the RO/AMC must obtain a medical opinion from a VA physician of appropriate expertise, with credentials demonstrating expertise with pulmonary embolism, to address whether the cause of the Veteran's death is etiologically related to the Veteran's service-connected disabilities.  Specifically, the examiner should state whether it is at least as likely as not (i.e. a 50 percent or greater probability) that a service-connected disability caused, hastened, or substantially and materially contributed to the Veteran's death. 

The claims file must be reviewed in conjunction with rendering the requested opinion and the examiner's report must reflect that the file was reviewed.  

In all conclusions, the VA physician must identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon; the VA physician must also note and comment on the medical significance of the allegations submitted by the Appellant.  A detailed rationale must be provided for all findings rendered.  If a requested opinion cannot be rendered without resorting to speculation, the examiner should so indicate and must provide an explanation for the reason such opinion cannot be reached.

3.  If necessary in light of the SOC issued with respect to the Appellant's claims for accrued benefits, and after undertaking any additional development that it deems to be necessary, the RO/AMC should readjudicate the Appellant's claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


